Citation Nr: 1009328	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1965 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

In September 2008 a Travel Board Hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  


REMAND

The Veteran's claim for service connection was previously 
remanded by the Board in February 2009 for further 
development.  As will be further discussed below, the Board 
finds that the agency of original jurisdiction (AOJ) did not 
substantially comply with the remand orders.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998), where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Consequently, the Board regrettably must again remand this 
case.

In particular, the February 2009 remand order requested a 
medical opinion regarding the Veteran's claim for service-
connected for hypertension from the February 2007 examiner, 
if available.  The examiner was requested to opine as to 
whether it is less likely than not, at least as likely as 
not, or more likely than not that the Veteran's nonservice-
connected hypertension is aggravated by his service-connected 
diabetes mellitus type II disability.  A complete ration for 
the opinion was also requested.  

In an April 2009 opinion, the physician who examined the 
Veteran in February 2007 provided an opinion that the 
Veteran's nonservice-connected hypertension was not related 
to or aggravated by his service-connected diabetes mellitus.  
However, no rationale was provided, accordingly, the report 
was returned as insufficient.  

In a September 2009 opinion, the February 2007 VA examiner 
reviewed the Veteran's claims file and found that the Veteran 
had essential hypertension and stated that service-connected 
diabetes mellitus did not cause or aggravate the Veteran's 
essential hypertension.  The examiner further opined that the 
hypertension was not related to military service.  Again, no 
rationale was provided.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (A remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.).

Moreover, the Veteran, through his accredited representative, 
also asserted in written argument dated in January 2010 that 
the September 2009 examiner failed to opine as the whether 
the Veteran's hypertension was secondary to service-connected 
posttraumatic stress disorder (PTSD).  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
October 27, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
action: 

1.  Request VA medical records dating 
from October 27, 2009, to the 
present.  If no further treatment 
records exist, the claims file should 
be documented accordingly.

2.  Schedule the Veteran for a VA 
examination with regard to his claim 
for service connection for 
hypertension, to include as secondary 
to service-connected conditions, 
including diabetes and PTSD.  The 
claims file must be made available 
to, and reviewed by, the examiner, 
and the examiner must note in his 
report that the claims file was 
reviewed.  All indicated tests must 
be performed, and all findings 
reported in detail.  The clinician is 
specifically requested to opine as to 
whether it is more likely than not 
(greater than a 50 percent 
probability), less likely than not 
(less than a 50 percent probability), 
or at least as likely as not (50 
percent probability or greater), that 
the Veteran's nonservice-connected 
hypertension is proximately due to, 
or the result of, his service-
connected diabetes mellitus type II 
disability, PTSD, or other service-
connected disabilities.  If the 
response is in the negative, is the 
Veteran's nonservice-connected 
hypertension aggravated (i.e., 
permanently worsened by) his service-
connected diabetes mellitus type II 
disability, PTSD, or other service-
connected disabilities.  The 
examiner's attention is directed to 
the reference literature cited by the 
Veteran's accredited representative 
in the January 2010 informal hearing 
presentation.  A complete rationale, 
which may include citations to 
medical literature, must be provided 
for each opinion.  

3.  As stated in the Board's prior 
remand, readjudicate the Veteran's 
claim after ensuring that the above 
development is complete.  If the 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

